DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 6, and 11 have been amended. Claims 3, 8, and 13 have been canceled. Claims 1-2, 4-5, 7-10, and 12-15 are pending and have been examined.
Response to Arguments
Applicant’s arguments, see p. 10, filed 5/28/2021, with respect to the teachings of the cited art of record, have been fully considered and are persuasive.  The rejections of claims 1-2, 4-5, 7-10, and 12-15 under 35 USC § 103 have been withdrawn. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations:
determining, by the at least one computing device, a target responder corresponding to the question from a number M of preset responders according to the first vector and a preset classification model, wherein the number M of preset responders are robots, each designed to automatically respond to different classifications of questions, where M is a positive integer; and 
appointing, by the at least one computing device, the target responder to the user; 
wherein determining … a target responder … comprises:
converting, by the at least one computing device, the first vector into a second vector according to the number M, wherein a length of the second vector is M; 
converting, by the at least one computing device, the second vector into M probabilities by the preset classification model; 
determining, by the at least one computing device, a maximum probability among the M probabilities; and 
selecting, by the at least one computing device, a responder corresponding to the maximum probability as the target responder from the preset responders according to the maximum probability.
These limitations are essentially present in each of independent claims 1, 6, and 11.  The distinctions provided by the independent claims apply equally to all dependent claims.  Thus all pending claims 1-2, 4-5, 7-10, and 12-15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703.  The examiner can normally be reached on M-F 9:00-5:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James D. Rutten/Primary Examiner, Art Unit 2121